DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the claims of Group II, Claims 8-14 in the reply filed on 01/24/2022 is acknowledged.
Claims 1-7 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected ‘a method for a washing machine (Group I), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/24/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation “a recycling loop to filter during a washing phase period a recycling volume of the washing liquid being used through a filtering unit in the recycling loop back into the washing unit” in line 8. The overall phrasing of the limitation is confusing and incoherent, as the sentence formation appears grammatically incorrect, rendering the overall coupling arrangement ambiguous and hence the located in the recycling loop, and to recycle the washing liquid back into the washing unit, during a washing phase period;”.  
Claims 9-13 are rejected as containing the same indefiniteness issues as above in claim 8 from which these depend.
Claim 11 recites the limitation “the microfiber filtering unit” in line 3. There is insufficient antecedent basis for this limitation in the claim. Applicant has previously claimed ‘a filtering unit’ and had not claimed a microfiber filtering unit prior to this, thereby creating an indefiniteness issue due to the lack of antecedent basis. 
Claims 12-13 recite the limitation “the microfiber filtering off unit” in lines 2. There is insufficient antecedent basis for this limitation in the claim. Applicant has previously claimed ‘a filtering unit’ and had not claimed a microfiber filtering off unit prior to this, thereby creating an indefiniteness issue due to the lack of antecedent basis. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 8, 11-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanigawa et al. (JPH11276794A).
Regarding claim 8, via Fig. 1, Tanigawa teaches a washing machine with an outer tub 1 in which a water tub 2 is swingably suspended [0003], a washing/dehydrating tub 11 (washing unit) to wash laundry using wash water [0006], a microcomputer control unit to judge the end of the washing process, the end of the rinsing process [0014], supply valves 22-24 along with hose 21 and water supply hose 18 (constituting washing liquid inlet device) for supplying tap water to the circulation path 17, and solenoid valve 24 for controlling the supply of circulating water and tap water to the water tank 2 [0013], and at the time of washing, a predetermined amount of laundry and washing water are put in the washing/dehydrating tub 11 and then washing is started (washing liquid filled to a predetermined washing volume level) [0006], circulation path 17 (recycling loop) to filter wash water using a dirt filter 29  (filtering unit) provided with a membrane filter 33 having a hole diameter of about several microns (i.e. capable of separating micron size particles from wash water) and recycle filtered wash water back to the washing/dehydrating tub 11 [0013]. At the time of dehydration (end of the washing phase period), the valve 20 (outlet device) is opened and the valve 25 is closed. Then, the rinse water is drained to the outside of the machine body through a drain hose 19 [0019].

    PNG
    media_image1.png
    555
    569
    media_image1.png
    Greyscale
Regarding claims 11-12 and 14, via Figs. 1,4, Tanigawa further teaches a pump 16 and a circulation path 17 (recycling loop) that serves as a continuous conduit, connecting the pump 16, dirt filter 29 (filtering unit) and the washing/dehydrating tub 11 (washing unit) in a loop; 
At the time of rinsing, the washing water is circulated (through the drainage port 14, the connection hose 15, the filter 13, the pump 16 and the circulation path 17 and returned to the tub 11 by the action of the pump 16 (thereby filtering of washing liquid through the filtering unit, the pump simultaneously empties the washing unit while recirculating wash water through the filter unit) (Fig.5) [0006];
In the rinsing step, the rinsing water does not pass through the dirt filter 29 (filtering unit) but only the detergent filter 30 (filter bypass) due to the function of the three-way switching valve 25. Therefore, the clogging of the dirt filter 29 is reduced and not further clogged [0023] [0025] (see annotated Fig. 4 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa et al. (JPH11276794A) in view of Alexander et al. (US 20150176166 A1).
Regarding claims 9-10, Tanigawa teaches the washing machine as detailed above. Tanigawa does not explicitly teach that the recycling volume during one or more washing phase periods is less/larger than the washing volume level.  
In the analogous art of method of controlling a laundry treating appliances, Alexander teaches a variable flow rate pump 384 (Fig. 6) such that pump 384 may be controlled to recirculate liquid to the treating chamber 320 at a predetermined volumetric supply rate [0074].
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the washing machine of Tanigawa by replacing the pump 16 of the recycle loop with the variable 
Regarding claim 13, Tanigawa teaches the washing machine and also the pump 16 as part of the recycle loop as detailed previously. 
Tanigawa does not explicitly teach that the filtering of a washing liquid through the microfiber filtering off unit is performed by means of an additional pump beside the pump that is configured for emptying the washing unit.
In the analogous art of method of controlling a laundry treating appliances, Alexander teaches use of a single pump option i.e. drain pump 84 (Fig. 3) that is activated to drain wash liquid out of a washing machine 10 [0049] [0063] and also discloses that two separate pumps, such as a recirculation pump and a drain pump, may be used instead of the single pump where at least one of the recirculation pump or the drain pump may be fluidly coupled to a drain conduit 90 (Fig. 1) for flushing the liquid out of the washing machine 10 according to a treating cycle of operation [0034] [0049].
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the washing machine of Tanigawa with the two-pump configuration of Alexander and add a drain pump to the drain hose 19 (Fig. 1,4) of the washing machine of Tanigawa, such that it is positioned beside the pump 16 already located on the recycle loop, all in order to achieve the predictable result of filtering of washing liquid through filter unit that can still be performed by pump 16, beside which would now be the drain pump (of Alexander) configured solely for emptying the washing unit, thereby having independently operable and dedicated pumps for emptying the washing unit/recirculation.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711